 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union No. 3, International Brotherhood ofElectrical Workers, AFL-CIO and New YorkNews, Inc. and New York Typographical UnionNo. 6, International Typographical Union,AFL-CIO. Case 2-CD-624March 26, 1981DECISION AND DETERMINATION OFDISPUTEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by New York News, Inc., hereincalled the Employer, alleging that Local UnionNo. 3, International Brotherhood of ElectricalWorkers, AFL-CIO, herein called IBEW, violatedSection 8(b)(4)(D) of the Act.Pursuant to notice, a hearing was held beforeHearing Officer Karen P. Fernbach on October 29and 30 and December 9, 1980. The Employer,IBEW, and New York Typographical Union No.6, International Typographical Union, AFL-CIO,herein called ITU, appeared at the hearing andwere afforded a full opportunity to be heard, to ex-amine and cross-examine witnesses, and to adduceevidence bearing on the issues.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a New York corporation with its principalplace of business in the city of New York, is en-gaged in the publication of the New York News, adaily and Sunday newspaper of general circulation.During the past year, in the course and conduct ofits business operations, the Employer derived grossrevenues in excess of $200,000 and purchasedgoods and supplies valued in excess of $50,000 di-rectly from sources outside the State of New York.The parties also stipulated, and we find, that theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatit will effectuate the purposes of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that IBEWand ITU are labor organizations within the mean-ing of Section 2(5) of the Act.255 NLRB No. 51III. THE DISPUTEA. Background and Facts of the DisputeIn November 1979, the Employer installed theLog-E Scanner system to replace its photographicequipment which had been used to produce nega-tives utilized in the printing process. The newly de-veloped, high voltage, electronically integratedsystem uses laser scanners to produce a negative-like image. Prior to the new equipment's installa-tion, the Employer and IBEW signed a side agree-ment to their collective-bargaining contract where-in maintenance of the new system was assigned toemployees represented by IBEW, the same em-ployees who had maintained the photographicequipment. Immediately after installation, these em-ployees began training on the new system. ITUprotested the assignment and, on January 24, 1980,informed the Employer that it would arbitrate theassignment following the procedures outlined in itscollective-bargaining agreement with the Employ-er. The Employer then sought IBEW participationin tripartite arbitration, but IBEW refused. On Sep-tember 23, 1980, the Employer filed suit in theFederal District Court for the Southern District ofNew York, in which it requested an order compel-ling tripartite arbitration. Shortly thereafter, theEmployer received a letter from IBEW whichstated that, if the Employer engaged in arbitrationover the work assignment, IBEW would "feel jus-tified in taking any appropriate action, includingstriking and picketing." The Employer then filedthe instant charge. B. The Work in DisputeThe work in dispute involves maintenance of theLog-E Scanner equipment consisting of two read-ers, one reader-writer, and a control panel locatedon the sixth floor of the Employer's Manhattanplant.C. The Contentions of the PartiesThe Employer contends that a jurisdictional dis-pute exists and that the work in dispute shouldcontinue to be assigned to employees representedby IBEW based on its collective-bargaining agree-ments with IBEW, the Employer's preference, em-ployees skills and training, economy, and efficien-cy, and because the new equipment replaced theequipment and the type of maintenance workwhich had been performed by employees repre-sented by IBEW.I On November 20, 1980, the Employer withdrew its Federal suit be-cause the dispute was before the National Labor Relations Board. LOCAL 3, ELECTRICAL WORKERS321ITU asserted at the hearing that the work shouldbe reassigned to employees it represents because ofits collective-bargaining agreement, skills, and in-dustry practice.IBEW takes the position that it did not violateSection 8(b)(4)(D) of the Act because employees itrepresents were awarded the work by a specificcollective-bargaining agreement, and that, in anyevent, employees it represents should continue per-formance of the work in dispute because of theEmployer's preference, economy, and efficiency.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.On the basis of the entire record, we concludethat there is reasonable cause to believe that a vio-lation of Section 8(b)(4)(D) has occurred and thatthere exists no agreed-upon method for the volun-tary adjustment of the dispute within the meaningof Section 10(k) of the Act. Accordingly, we findthat this dispute is properly before the Board fordetermination.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.2TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.3The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreementsBoth Unions have collective-bargaining agree-ments with the Employer and neither is certifiedby the Board. ITU contends that its contract,which includes jurisdiction over maintenance of"composing room work," covers the work in dis-pute because the new equipment is located in thecomposing room. The record shows, however, thatproduction of negatives has never been considered"composing room work." Furthermore, IBEW'scontract includes jurisdiction over maintenance of"electrical and electronic wiring apparatus or2 NL.R.B. v. Radio d Television Broadcast Engineers Union. Local1212. International Brotherhood of Electrical Workers, AFL-CIO [Colum-bia Broadcasting System], 364 U.S. 573 (1961).a International Association of Machinists, Lodge No. 1743. AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962).equipment," which the work in dispute qualifies as,and the side agreement specifically grants mainte-nance of the work in dispute to employees repre-sented by IBEW. Therefore, this factor favorsawarding the work in dispute to employees repre-sented by IBEW.2. The Employer's past practiceThere is no past practice because the work indispute involves new equipment which has notbeen used previously, but which, functionally, re-placed the previously used photographic equipmenton which electrical maintenance work had beenperformed by employees represented by IBEW,and this weighs in favor of awarding the work indispute to those employees. Philadelphia Typo-graphical Union, Local No. 2 (Philadelphia Inquirer,Division of Triangle Publications, Inc.), 142 NLRB36, 42 (1963); International Association of Machinistsand Aerospace Workers, Local 225, District 13, AFL-CIO (McCauley Accessory Division, Cessna AircraftCompany), 246 NLRB 24 (1979).3. Industry practiceThe only evidence ITU offered on industry prac-tice consists of a work assignment at the New YorkTimes, where employees represented by ITU per-form the maintenance on the portion of a Log-EScanner system located in its composing room.However, the evidence shows that the New YorkTimes system is radically different from the Em-ployer's system. In fact, the Employer's equipmentwas tailormade to its specifications, and is the onlysystem of its kind. Accordingly, this factor doesnot favor an award to either group of employees.4. Skills and trainingAlthough employees represented by ITU testi-fied that they possess the skills which enable themto be trained to perform the work in dispute, theyadmitted that they had no knowledge of lasers oroptics, which are part of the Log-E Scanner equip-ment. On the other hand, employees representedby IBEW historically have performed high voltageelectrical maintenance work, and for the past 8months4have received classroom and on-the-jobtraining from the system's manufacturer; this com-bination of skill, experience, expertise on high volt-age electronic equipment, and extensive training onthe new equipment weighs in favor of awardingthe work to them.4 The Employer stated at the hearing that the training period will con-tinue for approximately 10 more months. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. Economy and efficiencyThe record establishes that, if the work in dis-pute were assigned to employees represented byITU, the Employer would have to hire six addi-tional employees and repeat for those employeesthe 8 months of training employees represented byIBEW already have received. Also, the Log-EScanner system is an interrelated, integrated systemwith coordinated maintenance in three different lo-cations, and ITU is claiming jurisdiction over onlyone location. Assignment to employees representedby ITU therefore would require performance bytwo different crafts reporting to different depart-ments and thus complicate the coordination andchain of command on the maintenance of theequipment. Therefore, economy and efficiencyfavor awarding the work in dispute to employeesrepresented by IBEW.6. Union awardAfter a hearing held pursuant to the Internation-al Disputes Plan of the AFL-CIO constitution,Umpire William Gomberg issued a decision award-ing all electronic work at the Employer and theNew York Times to IBEW. Neither the Employernor ITU participated in the hearing. This factordoes not favor awarding the work to either groupof employees.7. Employer preferenceThe Employer assigned the work in dispute toemployees represented by IBEW, and this weighsin favor of awarding the work to those employees.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that employees who are represented byIBEW are entitled to perform the work in dispute.We reach this conclusion relying on IBEW's col-lective-bargaining agreement, skills, training, econ-omy, efficiency, the Employer's preference, andthe new equipment's replacement of work whichhad been performed by employees represented byIBEW. In making this determination, we areawarding the work in question to employees whoare represented by IBEW, but not to that Union orits members. The present determination is limitedto the particular controversy which gave rise tothis proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:Employees of New York News, Inc., who arerepresented by Local Union No. 3, InternationalBrotherhood of Electrical Workers, AFL-CIO, areentitled to perform the maintenance of the Log-EScanner equipment consisting of two readers, onereader-writer, and a control panel located on thesixth floor of the Employer's Manhattan plant.